Citation Nr: 0918954	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-28 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for dental trauma.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to an effective date earlier than September 
19, 2005 for entitlement to a nonservice-connected pension.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1968 to August 1971.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of November 3, 2004 and March 9, 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  

Procedural history

Service connection for dental trauma was denied by the RO in 
a December 1992 rating decision, which the Veteran did not 
appeal.  Subsequently, the RO sent letters to the Veteran in 
March 1995 and August 2003 denying the Veteran's requests to 
reopen his service connection claim.  These decisions also 
were not appealed.

In November 2003, the Veteran filed to reopen his previously-
denied claim of entitlement to service connection for dental 
trauma.  The claim was denied in the above-referenced 
November 2004 rating decision.  Additionally in November 
2004, the RO denied the Veteran's claim of entitlement to 
service connection for pes planus.  The Veteran disagreed 
with the RO's decisions and perfected an appeal as to both 
issues.

Further, in the above-referenced March 2006 rating decision, 
the RO granted the Veteran's claim of entitlement to 
nonservice-connected pension, effective September 19, 2005.  
The Veteran disagreed with the assigned effective date, and 
perfected an appeal as to that issue as well.

In March 2008, the Board remanded these three claims for 
further evidentiary and procedural development.  Such was 
achieved, and the agency of original jurisdiction (AOJ) 
denied the Veteran's claims in a September 2008 supplemental 
statement of the case (SSOC).  The Veteran's claims file has 
been returned to the Board for further appellate review.

The Veteran opted to testify at a personal hearing via 
videoconferencing before the Board, and such was scheduled 
for April 2009.   However, the Veteran failed to report to 
the hearing.  

Issues not on appeal

In its March 2008 decision, the Board also denied the 
Veteran's claim of entitlement to an increased (compensable) 
disability rating for service-connected residuals of a 
fracture of the third metatarsal, left foot.  The Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2008).


FINDINGS OF FACT

1.  In December 1992, the RO denied the Veteran's claim of 
entitlement to service connection for dental trauma.  The 
Veteran did not appeal that decision.

2.  The evidence associated with the claims folder subsequent 
to the December 1992 rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for dental trauma.

3.  The record does not show by clear and unmistakable 
evidence that the Veteran's pes planus pre-existed his 
enlistment in 1968.

4.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
current pes planus and his military service.

5.  A claim of entitlement to nonservice-connected pension 
was received on September 19, 2005.  

6.  In a March 2006 decision, the RO granted a nonservice-
connected pension, assigning an effective date of September 
19, 2005.


CONCLUSIONS OF LAW

1.  The December 1992 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the December 1992 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for dental 
trauma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The statutory presumption of soundness on enlistment has 
not been rebutted by clear and unmistakable evidence.  38 
U.S.C.A. § 1111 (West 2002).

4.  Pes planus was not incurred in or aggravated by active 
military service.            38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

5.  The criteria for an effective date earlier than September 
19, 2005 for entitlement to nonservice-connected pension have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for dental trauma.  
Implicit in his claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.

In addition, the Veteran claims entitlement to service 
connection for pes planus and entitlement to an earlier 
effective date for nonservice-connected pension.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  
Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in March 2008 for further development.  In essence, 
the Board instructed the AOJ to send the Veteran a notice 
letter in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006), and to schedule the Veteran for a videoconference 
hearing at the RO regarding his earlier effective date claim.  
Additionally, the Board instructed the AOJ to arrange for a 
medical professional to review the Veteran's claims folder 
and obtain a medical opinion regarding the etiology of the 
Veteran's pes planus.  The AOJ was then to readjudicate the 
Veteran's claims.  

The RO mailed the Veteran notice in compliance with Kent in a 
letter dated May 21, 2008.  This will be discussed below.  
Additionally, the RO scheduled the Veteran for a VA 
examination which took place on September 9, 2008.  The 
examiner's report, to include an opinion as to the etiology 
of the Veteran's pes planus, is associated with the Veteran's 
claims folder.  This, too, will be addressed below.  Finally, 
the RO scheduled the Veteran for a videoconference hearing to 
be held on April 20, 2009.  The Veteran did not attend the 
hearing.

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. 
The VCAA duty to notify currently applies all the service-
connection issues on appeal; the standard of review and duty 
to assist provisions, however, do not apply to the 
previously-denied dental trauma claim unless such is 
reopened.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].  

The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As was alluded to above, this standard does not apply to a 
claim to reopen until such claim has in fact been reopened.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. The Board 
observes that the Veteran was informed of the relevant law 
and regulations pertaining to service connection claims in 
letters from the RO dated June 15, 2004 and May 21, 2008, 
which informed him that there must be a "relationship 
between your disability and an injury, disease, or event in 
military service." 

Regarding the Veteran's request to reopen his claim of 
entitlement to service connection of dental trauma, as was 
noted above the Board remanded this case in March 2008 for 
Kent notice to be provided to the Veteran.  The May 2008 VCAA 
letter stated, "[y]ou were previously denied service 
connection for dental trauma.  You were notified of the 
decision on December 11, 1992."  The May 2008 letter 
notified the Veteran that evidence sufficient to reopen his 
previously denied claims must be "new and material," 
closely mirroring the regulatory language of 38 C.F.R. § 
3.156(a).  Specifically, the letter noted "[t]o qualify as 
new, the evidence must be in existence and be submitted to VA 
for the first time."  The letter also stated, "[i]n order 
to be considered material, the additional existing evidence 
must pertain to the reason your claim was previously 
denied."  The letter then noted, "[y]our claim was 
previously denied because this condition was not shown to 
have incurred in service or been aggravated by military 
service.  Therefore, the evidence you submit must relate to 
this fact."  This complies with the Court's directives in 
Kent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Further, the Veteran was informed of VA's duty to assist him 
in the development of his claims and was advised of the 
provisions relating to the VCAA in the June 2004 and May 2008 
letters.  Specifically, the Veteran was advised in the 
letters that VA is responsible for obtaining relevant records 
from any Federal agency, including records kept by VA Medical 
Centers and the Social Security Administration.  The letters 
indicated that a VA medical examination would be scheduled if 
necessary to adjudicate his claims.  With respect to private 
treatment records, the letter informed the Veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by any Federal agency.  Included with the May 2008 
letter were copies of VA Form 21- 4142, Authorization and 
Consent to Release Information, and the Veteran was asked to 
complete this release so that VA could obtain private 
treatment records on his behalf.

The June 2004 letter further emphasized: "[y]ou must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in the original letter.]   See 
also the May 2008 letter, page 4.  

The Veteran was also provided with the "give us everything 
you've got" language formerly contained in 38 C.F.R. § 
3.159(b) in the June 2004 VCAA letter.  However, 38 C.F.R. § 
3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 
23353-56 (Apr. 30, 2008).  The amendments [which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008] removed the provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claims.  See 38 C.F.R. § 
3.159(b)(1).

Additionally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was also provided specific 
notice as to elements (4) and (5), degree of disability and 
effective date in a letter from the RO dated July 24, 2006, 
and in the above-referenced May 21, 2008 letter.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in November 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the July 2006 and 
May 2008 VCAA letters, the Veteran was allowed the 
opportunity to present evidence and argument in response.  
Further, the Veteran's claims were readjudicated in the 
September 2008 SSOC.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  Additionally, 
the Veteran was afforded the opportunity to present testimony 
before the Board, but failed to report to his hearing.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

Finally, with respect to the Veteran's claim of entitlement 
to an earlier effective date, in Manning v. Principi, 16 Vet. 
App. 534 (2002), citing Livesay v. Principi, 
15 Vet. App. 165 (2001), the United States Court of Appeals 
for Veterans Claims (the Court) held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  The Board finds that such is the case as to the 
effective date issue here on appeal.  The facts in this case, 
which involves the assignment of an effective date, are not 
in dispute.  Application of pertinent provisions of the law 
and regulations will determine the outcome.  Specifically, 
the Court has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced by failure to 
provide him with VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

With respect to the Veteran's dental trauma claim, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

As for the Veteran's pes planus claim, the Board finds that 
reasonable efforts have been made to assist the Veteran in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, 
the RO has obtained the Veteran's service treatment records, 
and VA and private treatment reports.  Additionally, the 
Veteran was afforded a VA examination in September 2008.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims.  He failed to report to his scheduled hearing.

Accordingly, the Board will proceed to a decision.

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for dental trauma.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).    

Service connection - dental disabilities

A distinction is made between service connection of dental 
disabilities for treatment purposes and for compensation 
purposes. A veteran may be entitled to service connection for 
certain dental conditions (including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease) for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161. When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war. 38 C.F.R. § 3.381(a) and (b) 
(2006).

It is clear that the Veteran seeks service connection for 
dental disability stemming from in-service trauma.  
Accordingly, the matter before the Board is limited to 
service connection for compensation purposes.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
November 2003, the claim will be adjudicated by applying the 
revised section 3.156, discussed below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).



Analysis

The Veteran contends that in September or October 1968, he 
was accidentally struck in the mouth by a wooden beam, 
necessitating a "full mouth reconstruction," to include the 
extraction or crowning of all teeth.  See the Veteran's 
November 26, 2003 Statement in Support of Claim.  

The Veteran's claim for service connection for dental trauma 
was previously denied in a December 1992 rating decision.  Of 
record at the time were service treatment records which noted 
missing teeth.  In its decision, the RO determined that 
residuals of trauma to the jaw were not shown, and that in-
service treatment for, or diagnosis of, trauma did not exist.  
It followed that a medical nexus relating his current dental 
disability to military service was an impossibility.  In 
essence, the RO denied the claim because Hickson elements (2) 
and (3) were missing.  

The December 1992 rating decision was not appealed and it 
therefore is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).  
As explained above, the Veteran's claim of service connection 
for dental trauma may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A.    § 5108; see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. after 
December 1992) evidence bears directly and substantially upon 
the specific matters under consideration, namely whether 
there is evidence of a current disability, an in-service 
injury or disease, and evidence of a medical nexus between 
the Veteran's current disability and military service.  See 
Evans v. Brown, 9 Vet. App. 273 (1996) [there must be new and 
material evidence as to each and every aspect of the claim 
that was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim].

For reasons stated below, the Board finds that recently 
submitted evidence does not constitute new and material 
evidence as to elements (2) and (3) of the Veteran's service 
connection claim.

The evidence added to the Veteran's claims folder since 
December 1992 consists of VA and private treatment records, a 
private physician's letter, lay statements from friends and 
family, and the Veteran's and the Veteran's representative's 
statements.

The medical evidence received after the December 1992 RO 
rating decision confirms that the Veteran has a current 
dental disability.  See, e.g., the Veteran's private 
treatment records from U.O.D.C. dating from 1993 to 1999 
[where the Veteran was treated for decay, tooth extraction, 
and denture fitting]; see also the Veteran's March 16, 2004 
VA outpatient treatment record [noting a tooth abscess and 
decay].  The recent dental treatment records, which document 
ongoing dental complaints,  are not new and material, since 
its is undisputed that the Veteran has long-standing dental 
problems.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

With respect to element (2), in-service injury or disease, 
the crucial matter is whether there was in-service dental 
trauma.  The objective medical evidence received after the 
December 1992 RO rating decision is silent as to the 
existence of in-service dental trauma.  

The record contains repeated assertions from the Veteran that 
he sustained dental trauma in service.  Such statements had 
been considered, and rejected, by the RO in its initial 
denial of the claim in 1992.  See the Veteran's June 1992 
original claim for service connection [noting "trauma to jaw 
with Board, October, 1968".]  
The Veteran's repeated statements are therefore not new.   
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

The Veteran's friend, J.B., noted in a March 2005 statement 
that in 1974, the Veteran told him about "getting hit in the 
mouth," and "breaking his teeth" in service.  J.B. does 
not purport to have witnessed the alleged incident or any 
aftermath thereof.  His statement in essence is a conduit of 
the contentions previously raised by the Veteran, to the 
effect that the Veteran experienced dental trauma in service.  
Accordingly, J.B.'s statement is cumulative and redundant of 
the Veteran's assertions made prior to the December 1992 
decision.       

Additionally submitted statements from the Veteran's ex-wife 
and sister fail to note any specific in-service dental 
injury.  Rather they merely assert that the Veteran received 
in-service treatment for his teeth [see the June 29, 2006 
statement of the Veteran's ex-wife], and that the Veteran had 
teeth problems [see the June 27, 2005 statement of the 
Veteran's sister].  

It is undisputed that the Veteran had dental work in-service.  
See the Veteran's June 28, 1971 Report of Medical History 
[noting that the Veteran had six teeth extracted in-service].  
However, as was noted in the law and regulations section, 
service connection cannot be granted for routine dental 
problems.  See 38 C.F.R. § 3.381.  The statements of the 
Veteran's relatives do not address the crucial matter of 
dental trauma.  [The Board notes that the term "service 
trauma" does not include the intended effects of treatment 
provided during military service, including tooth extraction.  
See VAOPGCPREC 5-97 (January 22, 1997).] 

Thus, no new and material evidence has been submitted as to 
the element of in-service injury, and the claim may not be 
reopened on this basis.

Moreover, there has been added to the record no competent 
medical evidence concerning element (3), medical nexus.  The 
Veteran's repeated contentions that there is a relationship 
between his claimed disability and his military service is 
reiterative of previous contentions.  See Reid, supra.  
Moreover, lay persons without medical training, such as the 
Veteran are not competent to opine on medical matters such as 
etiology and nexus.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court noted "[l]ay assertions of medical 
causation . . . cannot suffice to reopen a claim under 
38 U.S.C.A. 5108."  

Dr. L.M.H. did not comment upon any potential etiology of the 
Veteran's dental problems.  See the January 29, 2006 
statement of L.M.H., D.M.D.

Thus, new and material evidence has also not been received as 
to element (3), medical nexus.  

In short, the additionally added evidence does not serve to 
establish that the Veteran sustained dental trauma in 
service, or that his current dental disability is medically 
related to his military service.  The evidence submitted 
subsequent to the December 1992 denial of the Veteran's claim 
is cumulative and redundant of the evidence of record at that 
time as to these elements, and it therefore does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).  

Accordingly, new and material evidence has not been submitted 
as to two of the three aspects of the claim that were lacking 
at the time of the last final denial, and for that reason the 
claim for entitlement to service connection for dental trauma 
is not reopened.  The benefit sought on appeal remains 
denied.

2.  Entitlement to service connection for pes planus.

Relevant law and regulations

The law and regulations generally pertaining to direct 
service connection have been set forth above and will not be 
repeated.  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Presumption of soundness/aggravation of a pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.      38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2008).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R.     § 3.306 (2008). 
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of a 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2008).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Analysis

As noted above, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. See 38 U.S.C.A. § 
1111.  

In this case, the evidence indicating that the Veteran's pes 
planus pre-existed his enlistment consists exclusively in a 
statement of the September 2008 VA examiner.  This examiner 
noted that "[t]he medical records during 1968 [show] that 
the veteran had pes planus at that time, so it is evident 
that the veteran had pes planus before he entered in active 
service."  See the September 2008 VA examiner's report, page 
3.  

The Veteran's service treatment records indicate that the 
Veteran was treated for flat feet on September 19, 1968, one 
month following his initial enlistment into service.  See the 
Veteran's September 19, 1968 Chronological Record of Medical 
Care.  The Veteran's July 1968 enlistment examination was 
pertinently negative as to any disease affecting the 
Veteran's feet.  Additionally, the Veteran himself specified 
"no" on his Report of Medical History with respect to 
whether he experienced foot trouble prior to his enlistment 
in the Army.  See the Veteran's July 30, 1968 enlistment 
examination and Report of Medical History respectively.  
In short, there is no contemporaneous medical evidence that 
the Veteran had pes planus prior to his enlistment.

There must be clear and unmistakable evidence of record that 
demonstrates that an injury or disease existed prior to 
service.  Because the Veteran's enlistment examination was 
negative as to pes planus [or any disease affecting the 
feet], the Board finds that the opinion of the September 2008 
VA examiner alone does not amount to clear and unmistakable 
evidence that pes planus existed before the Veteran's active 
duty service.  Accordingly, the statutory presumption of 
soundness on enlistment has not been rebutted.  See 
38 U.S.C.A. § 1111 and Wagner, supra.

Discussion

As noted above, to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

There is medical evidence that the Veteran currently has 
bilateral pes planus, which was noted by the September 2008 
VA examiner.  See the September 9, 2008 VA examiner's report, 
page 3.  Hickson element (1) has therefore been satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the September 1968 service treatment record referred 
to above specifically indicated that the Veteran had flat 
feet.  See the Veteran's September 19, 2008 Chronological 
Record of Medical Care.  There are no further references to 
foot problems in the service treatment reports.  The Veteran 
did, however, report "foot trouble" on his Report of 
Medical History upon his separation from the Army in 1971. 
See the Veteran's June 28, 1971 Report of Medical History.  
Accordingly, Hickson element (2) is also met.  

Finally, with respect to crucial Hickson element (3), medical 
nexus, the September 2008 VA examiner indicated after a 
thorough examination of the Veteran's feet that "it is less 
likely than not the veteran's currently diagnosed pes planus 
was incurred during active duty. . . . ," or "aggravated 
during active duty."  See the September 2008 VA examiner's 
report, page 3.  The examiner's rationale included the fact 
that "[t]here are no medical records showing that the 
veteran was treated for any foot condition from 1971 to 2005. 

There is no medical evidence of record to the contrary.  The 
Veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claim; he has 
not done so.  See 38 U.S.C.A. § 5107 (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits].

To the extent that the Veteran himself that a medical 
relationship exists between his current pes planus and 
service, their opinions are entitled to no weight of 
probative value.  See Espiritu, supra; see also 38 C.F.R.      
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 38 C.F.R. 
§ 3.303(b) (2008).  However, there is no competent medical 
evidence of continuity of symptoms for decades after service.  
As was noted by the September 2008 VA examiner, the Veteran 
did not seek treatment for a foot disability until 2005, 
thirty-four years after his separation from service.  In the 
interim, there were no complaints of, or treatment for flat 
feet.  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Accordingly, service connection may not be 
established via continuity of symptomatology under 38 C.F.R. 
§ 3.303(b).

Hickson element (3), medical nexus, has also not been 
satisfied, and the claim fails on that basis alone.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for pes 
planus.  Hickson element (3) has not been met.  The benefit 
sought on appeal is accordingly denied.

3.  Entitlement to an effective date earlier than September 
19, 2005 for entitlement to a nonservice-connected pension.

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002);              38 C.F.R. § 3.400 (2008).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2008).

Analysis

The RO has assigned an effective date of September 19, 2005 
for entitlement to a nonservice-connected pension, based on 
the Veteran's filing a claim for nonservice-connected pension 
on that date.  

The Board notes that the July 2007 SOC erroneously indicated 
that the RO received the Veteran's claim on September 16, 
2004.  No such claim exists of record.  Indeed, the RO 
notified the Veteran of the error in the September 2008 SSOC.  
The Veteran's attorney has suggested September 16, 2004 as a 
proper effective date, seemingly based upon the above-
referenced July 2007 SOC, which erroneously indicated that 
the RO received the Veteran's claim on September 16, 2004.  
See the November 28, 2007 letter from the attorney to the RO.  
However, the record clearly indicates that the pension claim 
was filed on September 19, 2005.  The attorney's argument is 
based on an inaccurate premise and is discounted by the 
Board.      
 
The Veteran seeks an earlier effective date, in essence 
contending that entitlement to the pension arose earlier, as 
VA outpatient treatment records showed unemployment, 
depression, and back and heart conditions in 2004 and 2005.  
See the Veteran's November 28, 2007 Response to the October 
29, 2007 Duty to Assist Letter.   

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of September 
19, 2005 is the earliest effective date assignable for a 
nonservice-connected pension as a matter of law.

As has been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is in essence governed by the date of filing with 
VA of a claim therefor.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  
The Board's inquiry thus is limited by operation of law to 
whether a claim of entitlement to nonservice-connected 
pension was filed after the Veteran left military service in 
August 1971 and before the current effective date of the 
award in question, September 19, 2005.

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See Verdon v. Brown, 8 Vet. App. 529, 533 (1996); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  Crucially, however, 
in Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant.  The Court has further 
held that VA is not held to a standard of prognostication 
when determining what issues are presented.  See Talbert v. 
Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 
207, 213 (1994): "[t]here must be some indication . . . that 
[a claimant] wishes to raise a particular issue . . . .  The 
indication need not be express or highly detailed; it must 
only reasonably raise the issue."

The Board has carefully reviewed the record and can identify 
no communication from the Veteran which may reasonably be 
considered to be a claim of entitlement to nonservice-
connected pension prior to the claim received on September 
19, 2005.  See Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992) [the Board must look at all communications that 
can be interpreted as a claim, formal or informal, for VA 
benefits].  The Veteran and his attorney have not pointed to 
any such specific claim.  

Instead, the Veteran contends that various medical evidence 
of record prior to September 19, 2005 documents various 
ailments and the Veteran's unemployment, and that these 
should be considered to be a claim for nonservice-connected 
pension. 
However, the mere existence of medical evidence which refers 
to a disability does not establish an intent on the part of a 
veteran to seek benefits for that disorder.  See Ellington v. 
Nicholson, 22 Vet. App. 141 (2007) [in the absence of a 
sufficient manifestation of an intent to apply for benefits 
for a particular disease or injury, a document providing 
medical information in and of itself is not an informal claim 
for VA benefits]; see also Dunson v. Brown, 4 Vet. App. 327, 
330 (1993) [an informal claim must identify the benefit 
sought].  In this case, although the VA outpatient treatment 
reports refer to the Veteran being unemployed, they do not in 
any way indicate that he wished to file a claim for a non 
service-connected pension.

The Board has also considered whether the Veteran is entitled 
to an earlier effective date based upon the possibility that 
the Veteran's having presented for treatment for his 
depression, back, and vascular disabilities at various dates 
during 2004 and 2005 at the Oklahoma VA Medical Center 
constitutes informal claims for the nonservice-connected 
pension.  See 38 C.F.R. § 3.157 [the date of VA outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim when the report of such treatment or 
examination relates to a disability for which increased 
compensation is sought].

Crucially, however, 38 C.F.R. § 3.157 does not avail the 
Veteran.  The Board can do no better than quote Crawford v. 
Brown, 5 Vet. App. 33, 35-36 (1993):

An analysis of 38 C.F.R. § 3.157 indicates that 
this regulation does not benefit the veteran in his 
claim.  Under § 3.157(a), a report of examination 
or hospitalization may be accepted as an informal 
claim for benefits if it meets the requirements of 
§ 3.157(b).  38 C.F.R.         § 3.157(b) provides:

Once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation 
disallowed for the reason that the service-
connected disability is not compensable in degree, 
receipt of [evidence listed under (b)(1), (2), or 
(3)] will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.

In the instant case there has not been a prior 
allowance or disallowance of a formal claim for 
compensation or pension. Therefore, the veteran's 
hospitalization report could not be accepted as an 
informal claim under 38 C.F.R. § 3.157.

So it is in this case with respect to the Veteran's 2004 and 
2005 VA outpatient treatment records.  There was never a 
prior disallowance of a nonservice-connected pension claim; 
indeed, as discussed above no nonservice-connected pension 
claim had been filed up to that time period by the Veteran.  
Accordingly, 38 C.F.R. § 3.157 is inapplicable in this case.  

To some extent, the Veteran appears to be raising an argument 
couched in equity, in that he contends that he evidenced a 
series of nonservice-connected disabilities before he filed 
his claim for nonservice-connected pension, and he should be 
compensated therefor.  See the Veteran's November 28, 2007 
Response to the October 29, 2007 Duty to Assist Letter.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A.    §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided 
this case based on its application of this law to the 
pertinent facts.

In summary, based on the evidence of record, the Board finds 
the preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than September 19, 
2005 for the grant of nonservice-connected pension.  The date 
of the Veteran's claim, as explained above, was September 19, 
2005.  There was no earlier claim pending.  The benefit 
sought on appeal is accordingly denied.




ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for dental trauma is 
denied.

Entitlement to service connection for pes planus is denied.

Entitlement to an effective date earlier than September 19, 
2005 for nonservice-connected pension is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


